Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 1 of 18 Page ID #:212




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      PAUL S. COWIE, SBN 250131
    2 pcowie@sheppardmullin.com
      379 Lytton Avenue
    3 Palo Alto, CA 94301-1479
      Telephone: 650.815.2600
    4 Facsimile: 650.815.2601
    5 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      FATEMEH S, MASHOUF, SBN 288667
    6 fmashouf@sheppardmullin.com
      333 South Hope Street, 43rd Floor
    7 Los Angeles, CA 90071-1422
      Telephone: 213.620.1780
    8 Facsimile: 213.620.1398
    9 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      PETER LEE, SBN 318853
   10 plee@sheppardmullin.com
      Four Embarcadero Center, 17th Floor
   11 San Francisco, CA 94111
      Telephone: 415.434.9100
   12 Facsimile: 415.434.3947
   13 Attorneys for Defendant BENCHMARK
      ELECTRONICS MANUFACTURING
   14 SOLUTIONS, INC.
   15 Additional Counsel Listed on Next Page
   16                                  UNITED STATES DISTRICT COURT
   17                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
        JOACHIM POSADAS, an individual;              Case No. 2:21-cv-02164 MCS(RAOx)
   19
                          Plaintiff,                 Honorable Mark C. Scarsi, Crtrm 7C
   20
                 v.
   21                                                STIPULATED PROTECTIVE
      BENCHMARK ELECTRONICS                          ORDER1
   22 MANUFACTURING SOLUTIONS,
      INC., DOES 1 through 50, Inclusive,
   23
                Defendants.                          Complaint Filed: February 3, 2021
   24
   25
   26
   27  This Stipulated Protective Order is substantially based on the model protective
        1

      order provided under Magistrate Judge Rozella A. Oliver’s Procedures with
   28 substantive modifications as seen in paragraphs 4, 5.2(a), 5.4, and 6.1.

                                                   -1-                 2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 2 of 18 Page ID #:213




    1 LAW OFFICE OF SETH E. TILLMON
      Seth E. Tillmon, SBN 246240
    2 seth@tillmonlaw.com
      16350 Ventura Blvd., Suite D
    3 Encino, CA 91436
      Telephone; (818) 849-6277
    4 Facsimile: (424) 675-2811
    5 Attorney for Plaintiff
      JOACHIM POSADAS
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                           -2-                  2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                            STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 3 of 18 Page ID #:214




    1            1.       A. PURPOSES AND LIMITATIONS
    2            Discovery in this action is likely to involve production of confidential,
    3    proprietary or private information for which special protection from public disclosure
    4    and from use for any purpose other than prosecuting this litigation may be warranted.
    5    Accordingly, the parties hereby stipulate to and petition the Court to enter the
    6    following Stipulated Protective Order. The parties acknowledge that this Order does
    7    not confer blanket protections on all disclosures or responses to discovery and that
    8    the protection it affords from public disclosure and use extends only to the limited
    9    information or items that are entitled to confidential treatment under the applicable
   10    legal principles.
   11            B. GOOD CAUSE STATEMENT
   12            This action is likely to involve trade secrets, customer and pricing lists and
   13    other valuable research, development, commercial, financial, technical and/or
   14    proprietary information for which special protection from public disclosure and from
   15    use for any purpose other than prosecution of this action is warranted. Such
   16    confidential and proprietary materials and information consist of, among other
   17    things, confidential business or financial information, information regarding
   18    confidential business practices, or other confidential research, development, or
   19    commercial information (including information implicating privacy rights of third
   20    parties), information otherwise generally unavailable to the public, or which may be
   21    privileged or otherwise protected from disclosure under state or federal statutes, court
   22    rules, case decisions, or common law.           Accordingly, to expedite the flow of
   23    information, to facilitate the prompt resolution of disputes over confidentiality of
   24    discovery materials, to adequately protect information the parties are entitled to keep
   25    confidential, to ensure that the parties are permitted reasonable necessary uses of
   26    such material in preparation for and in the conduct of trial, to address their handling
   27    at the end of the litigation, and serve the ends of justice, a protective order for such
   28    information is justified in this matter. It is the intent of the parties that information

                                                   -3-                    2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 4 of 18 Page ID #:215




    1    will not be designated as confidential for tactical reasons and that nothing be so
    2    designated without a good faith belief that it has been maintained in a confidential,
    3    non-public manner, and there is good cause why it should not be part of the public
    4    record of this case.
    5            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
    6    SEAL
    7             The parties further acknowledge, as set forth in Section 12.3, below, that this
    8    Stipulated Protective Order does not entitle them to file confidential information
    9    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
   10    the standards that will be applied when a party seeks permission from the court to
   11    file material under seal.
   12            There is a strong presumption that the public has a right of access to judicial
   13    proceedings and records in civil cases. In connection with non-dispositive motions,
   14    good cause must be shown to support a filing under seal. See Kamakana v. City and
   15    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
   16    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
   17    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
   18    good cause showing), and a specific showing of good cause or compelling reasons
   19    with proper evidentiary support and legal justification, must be made with respect to
   20    Protected Material that a party seeks to file under seal. The parties’ mere designation
   21    of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
   22    submission of competent evidence by declaration, establishing that the material
   23    sought to be filed under seal qualifies as confidential, privileged, or otherwise
   24    protectable—constitute good cause.
   25            Further, if a party requests sealing related to a dispositive motion or trial, then
   26    compelling reasons, not only good cause, for the sealing must be shown, and the
   27    relief sought shall be narrowly tailored to serve the specific interest to be protected.
   28    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For

                                                     -4-                    2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                        STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 5 of 18 Page ID #:216




    1    each item or type of information, document, or thing sought to be filed or introduced
    2    under seal in connection with a dispositive motion or trial, the party seeking
    3    protection must articulate compelling reasons, supported by specific facts and legal
    4    justification, for the requested sealing order. Again, competent evidence supporting
    5    the application to file documents under seal must be provided by declaration.
    6            Any document that is not confidential, privileged, or otherwise protectable in
    7    its entirety will not be filed under seal if the confidential portions can be redacted. If
    8    documents can be redacted, then a redacted version for public viewing, omitting only
    9    the confidential, privileged, or otherwise protectable portions of the document shall
   10    be filed. Any application that seeks to file documents under seal in their entirety
   11    should include an explanation of why redaction is not feasible.
   12            2.       DEFINITIONS
   13            2.1      Action: Joachim Posadas v. Benchmark Electronics Manufacturing
   14    Solutions, Inc., Case No. CV 21-02165 CAS (RAO)
   15            2.2      Challenging Party: a Party or Non-Party that challenges the designation
   16    of information or items under this Order.
   17            2.3      “CONFIDENTIAL” Information or Items: information (regardless of
   18    how it is generated, stored or maintained) or tangible things that qualify for
   19    protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
   20    Good Cause Statement.
   21            2.4      Counsel: Outside Counsel of Record and House Counsel (as well as their
   22    support staff).
   23            2.5      Designating Party: a Party or Non-Party that designates information or
   24    items that it produces in disclosures or in responses to discovery as
   25    “CONFIDENTIAL.”
   26            2.6      Disclosure or Discovery Material: all items or information, regardless
   27    of the medium or manner in which it is generated, stored, or maintained (including,
   28

                                                     -5-                   2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 6 of 18 Page ID #:217




    1    among other things, testimony, transcripts, and tangible things) that are produced or
    2    generated in disclosures or responses to discovery in this matter.
    3            2.7      Expert: a person with specialized knowledge or experience in a matter
    4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
    5    an expert witness or as a consultant in this Action.
    6            2.8      House Counsel: attorneys who are employees of a party to this Action.
    7    House Counsel does not include Outside Counsel of Record or any other outside
    8    counsel.
    9            2.9      Non-Party: any natural person, partnership, corporation, association or
   10    other legal entity not named as a Party to this action.
   11            2.10 Outside Counsel of Record: attorneys who are not employees of a party
   12    to this Action but are retained to represent or advise a party to this Action and have
   13    appeared in this Action on behalf of that party or are affiliated with a law firm that
   14    has appeared on behalf of that party, and includes support staff.
   15            2.11 Party: any party to this Action, including all of its officers, directors,
   16    employees, consultants, retained experts, and Outside Counsel of Record (and their
   17    support staffs).
   18            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   19    Discovery Material in this Action.
   20            2.13 Professional Vendors: persons or entities that provide litigation support
   21    services (e.g., photocopying, videotaping, translating, preparing exhibits or
   22    demonstrations, and organizing, storing, or retrieving data in any form or medium)
   23    and their employees and subcontractors.
   24            2.14 Protected Material:       any Disclosure or Discovery Material that is
   25    designated as “CONFIDENTIAL.”
   26            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   27    from a Producing Party.
   28

                                                     -6-                   2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 7 of 18 Page ID #:218




    1            3.       SCOPE
    2            The protections conferred by this Stipulation and Order cover not only
    3    Protected Material (as defined above), but also (1) any information copied or
    4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
    5    compilations of Protected Material; and (3) any testimony, conversations, or
    6    presentations by Parties or their Counsel that might reveal Protected Material.
    7            Any use of Protected Material at trial shall be governed by the orders of the
    8    trial judge. This Order does not govern the use of Protected Material at trial.
    9            4.       DURATION
   10            Even after final disposition of this litigation, the confidentiality obligations
   11    imposed by this Order shall remain in effect until a Designating Party agrees
   12    otherwise in writing or a court order otherwise directs. Final disposition shall be
   13    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   14    or without prejudice; and (2) final judgment herein after the completion and
   15    exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
   16    including the time limits for filing any motions or applications for extension of time
   17    pursuant to applicable law.
   18            5.       DESIGNATING PROTECTED MATERIAL
   19            5.1      Exercise of Restraint and Care in Designating Material for Protection.
   20    Each Party or Non-Party that designates information or items for protection under
   21    this Order must take care to limit any such designation to specific material that
   22    qualifies under the appropriate standards. The Designating Party must designate for
   23    protection only those parts of material, documents, items or oral or written
   24    communications that qualify so that other portions of the material, documents, items
   25    or communications for which protection is not warranted are not swept unjustifiably
   26    within the ambit of this Order.
   27            Mass, indiscriminate or routinized designations are prohibited. Designations
   28    that are shown to be clearly unjustified or that have been made for an improper

                                                     -7-                   2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 8 of 18 Page ID #:219




    1    purpose (e.g., to unnecessarily encumber the case development process or to impose
    2    unnecessary expenses and burdens on other parties) may expose the Designating
    3    Party to sanctions.
    4            If it comes to a Designating Party’s attention that information or items that it
    5    designated for protection do not qualify for protection, that Designating Party must
    6    promptly notify all other Parties that it is withdrawing the inapplicable designation.
    7            5.2      Manner and Timing of Designations. Except as otherwise provided in
    8    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
    9    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   10    under this Order must be clearly so designated before the material is disclosed or
   11    produced.
   12            Designation in conformity with this Order requires:
   13            (a) for information in documentary form (e.g., paper or electronic documents,
   14    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
   15    Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
   16    “CONFIDENTIAL legend”), to each page that contains protected material. If only
   17    a portion of the material on a page qualifies for protection, the Producing Party also
   18    must clearly identify the protected portion(s) (e.g., by making appropriate markings
   19    in the margins).
   20            A Party or Non-Party that makes original documents available for inspection
   21    need not designate them for protection until after the inspecting Party has indicated
   22    which documents it would like copied and produced. During the inspection and
   23    before the designation, all of the material made available for inspection shall be
   24    deemed “CONFIDENTIAL.”               After the inspecting Party has identified the
   25    documents it wants copied and produced, the Producing Party must determine which
   26    documents, or portions thereof, qualify for protection under this Order. Then, before
   27    producing the specified documents, the Producing Party must affix the
   28    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a

                                                    -8-                    2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 9 of 18 Page ID #:220




    1    portion of the material on a page qualifies for protection, the Producing Party also
    2    must clearly identify the protected portion(s) (e.g., by making appropriate markings
    3    in the margins).
    4            This provision includes where a Party seeks the production of email data with
    5    little or no narrowing of the emails. If the producing Party agrees to make a large
    6    production (i.e. exceeding 500 items), the Producing Party may agree to produce all
    7    information as “CONFIDENTIAL” and provide the documents with bates stamps.
    8    After the inspecting Party has identified the documents it wants copied and produced,
    9    the Producing Party must determine which documents, or portions thereof, qualify
   10    for protection under this Order. Then, before producing the specified documents, the
   11    Producing Party must affix the “CONFIDENTIAL legend” to each page that contains
   12    Protected Material. If the inspecting Party wants copied and produced more than 250
   13    pages of documents and making individualized confidentiality assessments for each
   14    document is likely to take ten or more hours, the Producing Party may designate all
   15    documents CONFIDENTIAL to avoid the burden of individual confidential
   16    designation.
   17            (b) for testimony given in depositions that the Designating Party identifies the
   18    Disclosure or Discovery Material on the record, before the close of the deposition all
   19    protected testimony.
   20            (c) for information produced in some form other than documentary and for any
   21    other tangible items, that the Producing Party affix in a prominent place on the
   22    exterior of the container or containers in which the information is stored the legend
   23    “CONFIDENTIAL.” If only a portion or portions of the information warrants
   24    protection, the Producing Party, to the extent practicable, shall identify the protected
   25    portion(s).
   26            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
   27    failure to designate qualified information or items does not, standing alone, waive
   28    the Designating Party’s right to secure protection under this Order for such material.

                                                     -9-                   2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 10 of 18 Page ID #:221




    1    Upon timely correction of a designation, the Receiving Party must make reasonable
    2    efforts to assure that the material is treated in accordance with the provisions of this
    3    Order.
    4            5.4      At any time in the Action, a Producing Party may waive or withdraw the
    5    confidentiality designation by informing the non-Producing Party in writing of the
    6    specific materials for which the designation is being removed/altered. The non-
    7    Producing Party shall have up to five business days to request that the confidentiality
    8    designation remain; in such a case, the non-Producing Party becomes the Producing
    9    Party for purposes of any procedures for dealing with the designation as dictated in
   10    the Protective Order. Parties need not seek Court intervention in order to alter a
   11    confidentiality designation where neither Party has objected to the change pursuant
   12    to this paragraph or where it is the Producing Party that has given notice to remove
   13    the confidentiality designation.
   14            6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
   15            6.1      Timing of Challenges.    Any Party or Non-Party may challenge a
   16    designation of confidentiality at any time.         Unless a prompt challenge to a
   17    Designating Party’s confidentiality designation is necessary to avoid foreseeable,
   18    substantial unfairness, unnecessary economic burdens, or a significant disruption or
   19    delay of the litigation, a Party does not waive its right to challenge a confidentiality
   20    designation by electing not to mount a challenge promptly after the original
   21    designation is disclosed.
   22            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
   23    resolution process under Local Rule 37.1 et seq.
   24            6.3      The burden of persuasion in any such challenge proceeding shall be on
   25    the Designating Party. Frivolous challenges, and those made for an improper
   26    purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
   27    may expose the Challenging Party to sanctions. Unless the Designating Party has
   28    waived or withdrawn the confidentiality designation, all parties shall continue to

                                                    -10-                   2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 11 of 18 Page ID #:222




    1    afford the material in question the level of protection to which it is entitled under the
    2    Producing Party’s designation until the Court rules on the challenge.
    3            7.       ACCESS TO AND USE OF PROTECTED MATERIAL
    4            7.1      Basic Principles. A Receiving Party may use Protected Material that is
    5    disclosed or produced by another Party or by a Non-Party in connection with this
    6    Action only for prosecuting, defending or attempting to settle this Action. Such
    7    Protected Material may be disclosed only to the categories of persons and under the
    8    conditions described in this Order.            When the Action has been terminated, a
    9    Receiving Party must comply with the provisions of section 13 below (FINAL
   10    DISPOSITION).
   11            Protected Material must be stored and maintained by a Receiving Party at a
   12    location and in a secure manner that ensures that access is limited to the persons
   13    authorized under this Order.
   14            7.2      Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
   15    otherwise ordered by the court or permitted in writing by the Designating Party, a
   16    Receiving         Party   may    disclose      any    information   or   item    designated
   17    “CONFIDENTIAL” only to:
   18            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
   19    employees of said Outside Counsel of Record to whom it is reasonably necessary to
   20    disclose the information for this Action;
   21            (b) the officers, directors, and employees (including House Counsel) of the
   22    Receiving Party to whom disclosure is reasonably necessary for this Action;
   23            (c)    Experts (as defined in this Order) of the Receiving Party to whom
   24    disclosure is reasonably necessary for this Action and who have signed the
   25    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   26            (d) the court and its personnel;
   27            (e) court reporters and their staff;
   28

                                                        -11-                  2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                          STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 12 of 18 Page ID #:223




    1            (f) professional jury or trial consultants, mock jurors, and Professional Vendors
    2    to whom disclosure is reasonably necessary for this Action and who have signed the
    3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4            (g) the author or recipient of a document containing the information or a
    5    custodian or other person who otherwise possessed or knew the information;
    6            (h) during their depositions, witnesses, and attorneys for witnesses, in the
    7            Action to whom disclosure is reasonably necessary provided: (1) the deposing
    8            party requests that the witness sign the form attached as Exhibit A hereto; and
    9            (2) they will not be permitted to keep any confidential information unless they
   10            sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
   11            otherwise agreed by the Designating Party or ordered by the court. Pages of
   12            transcribed deposition testimony or exhibits to depositions that reveal Protected
   13            Material may be separately bound by the court reporter and may not be
   14            disclosed to anyone except as permitted under this Stipulated Protective Order;
   15            and
   16            (i) any mediator or settlement officer, and their supporting personnel, mutually
   17    agreed upon by any of the parties engaged in settlement discussions.
   18            8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
   19    PRODUCED IN OTHER LITIGATION
   20            If a Party is served with a subpoena or a court order issued in other litigation
   21    that compels disclosure of any information or items designated in this Action as
   22    “CONFIDENTIAL,” that Party must:
   23            (a) promptly notify in writing the Designating Party. Such notification shall
   24    include a copy of the subpoena or court order;
   25            (b) promptly notify in writing the party who caused the subpoena or order to
   26    issue in the other litigation that some or all of the material covered by the subpoena
   27    or order is subject to this Protective Order. Such notification shall include a copy of
   28    this Stipulated Protective Order; and

                                                    -12-                   2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 13 of 18 Page ID #:224




    1            (c) cooperate with respect to all reasonable procedures sought to be pursued
    2    by the Designating Party whose Protected Material may be affected.
    3            If the Designating Party timely seeks a protective order, the Party served with
    4    the subpoena or court order shall not produce any information designated in this
    5    action as “CONFIDENTIAL” before a determination by the court from which the
    6    subpoena or order issued, unless the Party has obtained the Designating Party’s
    7    permission. The Designating Party shall bear the burden and expense of seeking
    8    protection in that court of its confidential material and nothing in these provisions
    9    should be construed as authorizing or encouraging a Receiving Party in this Action
   10    to disobey a lawful directive from another court.
   11            9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   12    PRODUCED IN THIS LITIGATION
   13            (a) The terms of this Order are applicable to information produced by a Non-
   14    Party in this Action and designated as “CONFIDENTIAL.” Such information
   15    produced by Non-Parties in connection with this litigation is protected by the
   16    remedies and relief provided by this Order. Nothing in these provisions should be
   17    construed as prohibiting a Non-Party from seeking additional protections.
   18            (b) In the event that a Party is required, by a valid discovery request, to produce
   19    a Non-Party’s confidential information in its possession, and the Party is subject to
   20    an agreement with the Non-Party not to produce the Non-Party’s confidential
   21    information, then the Party shall:
   22            (1) promptly notify in writing the Requesting Party and the Non-Party that
   23    some or all of the information requested is subject to a confidentiality agreement with
   24    a Non-Party;
   25            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   26    Order in this Action, the relevant discovery request(s), and a reasonably specific
   27    description of the information requested; and
   28

                                                    -13-                    2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                        STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 14 of 18 Page ID #:225




    1            (3) make the information requested available for inspection by the Non-Party,
    2    if requested.
    3            (c) If the Non-Party fails to seek a protective order from this court within 14
    4    days of receiving the notice and accompanying information, the Receiving Party may
    5    produce the Non-Party’s confidential information responsive to the discovery
    6    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    7    not produce any information in its possession or control that is subject to the
    8    confidentiality agreement with the Non-Party before a determination by the court.
    9    Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   10    of seeking protection in this court of its Protected Material.
   11            10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   12            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   13    Protected Material to any person or in any circumstance not authorized under this
   14    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   15    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   16    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   17    persons to whom unauthorized disclosures were made of all the terms of this Order,
   18    and (d) request such person or persons to execute the “Acknowledgment and
   19    Agreement to Be Bound” that is attached hereto as Exhibit A.
   20            11.      INADVERTENT        PRODUCTION           OF      PRIVILEGED         OR
   21    OTHERWISE PROTECTED MATERIAL
   22            When a Producing Party gives notice to Receiving Parties that certain
   23    inadvertently produced material is subject to a claim of privilege or other protection,
   24    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   25    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   26    may be established in an e-discovery order that provides for production without prior
   27    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   28    parties reach an agreement on the effect of disclosure of a communication or

                                                   -14-                   2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                      STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 15 of 18 Page ID #:226




    1    information covered by the attorney-client privilege or work product protection, the
    2    parties may incorporate their agreement in the stipulated protective order submitted
    3    to the court.
    4            12.      MISCELLANEOUS
    5            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    6    person to seek its modification by the Court in the future.
    7            12.2 Right to Assert Other Objections. By stipulating to the entry of this
    8    Protective Order, no Party waives any right it otherwise would have to object to
    9    disclosing or producing any information or item on any ground not addressed in this
   10    Stipulated Protective Order. Similarly, no Party waives any right to object on any
   11    ground to use in evidence of any of the material covered by this Protective Order.
   12            2.3      Filing Protected Material. A Party that seeks to file under seal any
   13    Protected Material must comply with Local Civil Rule 79-5. Protected Material may
   14    only be filed under seal pursuant to a court order authorizing the sealing of the
   15    specific Protected Material at issue. If a Party’s request to file Protected Material
   16    under seal is denied by the court, then the Receiving Party may file the information
   17    in the public record unless otherwise instructed by the court.
   18            13.      FINAL DISPOSITION
   19            After the final disposition of this Action, as defined in paragraph 4
   20    (DURATION), within 60 days of a written request by the Designating Party, each
   21    Receiving Party must return all Protected Material to the Producing Party or destroy
   22    such material. As used in this subdivision, “all Protected Material” includes all
   23    copies, abstracts, compilations, summaries, and any other format reproducing or
   24    capturing any of the Protected Material. Whether the Protected Material is returned
   25    or destroyed, the Receiving Party must submit a written certification to the Producing
   26    Party (and, if not the same person or entity, to the Designating Party) by the 60 day
   27    deadline that (1) identifies (by category, where appropriate) all the Protected Material
   28    that was returned or destroyed and (2) affirms that the Receiving Party has not

                                                   -15-                  2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 16 of 18 Page ID #:227
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 17 of 18 Page ID #:228




    1                                   ATTORNEY ATTESTATION
    2            Pursuant to Central District of California Civil Local Rule 5-4.3.4(a)(2)(i), I
    3 hereby attest that all other signatories listed, and on whose behalf the filing is
    4 submitted, concur in this document’s content and have authorized the filing of this
    5 document.
    6 DATED:            June 10, 2021                          /s/ Fatemeh S. Mahouf
                                                                 Fatemeh S. Mashouf
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    -17-                   2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                       STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02164-MCS-RAO Document 16 Filed 06/14/21 Page 18 of 18 Page ID #:229




    1                                          EXHIBIT A
    2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4            I, _____________________________ [print or type full name], of
    5 _________________ [print or type full address], declare under penalty of perjury that
    6 I have read in its entirety and understand the Stipulated Protective Order that was
    7 issued by the United States District Court for the Central District of California on
    8 [date] in the case of ___________ [insert formal name of the case and the number and
    9 initials assigned to it by the court]. I agree to comply with and to be bound by all the
   10 terms of this Stipulated Protective Order and I understand and acknowledge that
   11 failure to so comply could expose me to sanctions and punishment in the nature of
   12 contempt. I solemnly promise that I will not disclose in any manner any information
   13 or item that is subject to this Stipulated Protective Order to any person or entity except
   14 in strict compliance with the provisions of this Order.
   15            I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for enforcing the terms of this Stipulated
   17 Protective Order, even if such enforcement proceedings occur after termination of
   18 this action. I hereby appoint __________________________ [print or type full
   19 name] of _______________________________________ [print or type full address
   20 and telephone number] as my California agent for service of process in connection
   21 with this action or any proceedings related to enforcement of this Stipulated
   22 Protective Order.
   23 Date: _____________ sworn and signed: ________________________, California
   24
                 Printed name: _______________________________
   25
   26            Signature: __________________________________
   27
   28

                                                    -18-                    2:21ícví02164 CAS (RAOx)
        SMRH:4827-6696-9322.4                                        STIPULATED PROTECTIVE ORDER
